Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.
Claims 1-20 are currently pending and have been fully considered.  
The 35. US.C. 112 rejections of claims 1-20 have been withdrawn in light of applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Parent claims 1, 9, and 17 teach a “particle number measurement system as described herein.”  It is unclear what described herein is referring to.  
The claim has been construed as a particle number measurement system.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over DALY (U.S. 5873917).
DALY teaches a fuel composition comprising: 
(a) a major portion of a liquid fuel boiling in the gasoline boiling range (major amount of a base gasoline); and
(b) about 50 to about 800 parts per million based on the total fuel composition weight of an additive composition, said additive composition comprising a polyether alcohol of the formula:
 
    PNG
    media_image1.png
    88
    223
    media_image1.png
    Greyscale
 (polyether monohydroxy compound)
wherein R is hydrogen or a hydrocarbyl group of 1 to about 30 carbon atoms; R1 is hydrogen or a hydrocarbyl group of 1 to 5 carbon atoms or mixtures thereof provided that no more than 10 mole % of R1 is hydrogen, and said polyether alcohol is soluble in gasoline; and x is a number from about 4 to about 40.  (ln 60-67 of column 3 and ln 1-18 of column 4) 
A prima facie case of obviousness exists wherein the claimed ranges overlap.
The compositions are useful in reducing intake valve deposit.
DALY also teaches a hydrocarbylphenol.  DALY does not teach any other crucial components to fuel additives.  (0 to 1 wppm of Mannich reaction products formed by condensing an aliphatic hydrocarbon-substituted phenol or cresol with an aldehyde and an amine; aliphatic hydrocarbons having an amine or a polyamine attached thereto; polyalkenyl succinimides; quaternary ammonium salts; fuel-soluble nitrogen containing salts, amides, imides, imidazolines, esters, aliphatic hydrocarbon-substituted dicarboxylic acids or their anhydrides; or mixtures thereof)
DALY does not explicitly teach that the fuel composition provides at least 10% lower particulate emissions when compared to a comparable fuel composition without one or more polyether monohydroxy compounds.  
However, DALY teaches a composition that is substantially similar to the one that is currently claimed and DALY teaches a fuel composition that reduces intake valve deposits for port fuel injected engines.
One of ordinary skill in the art would reasonably expect that the fuel composition taught in DALY also provides 10% lower particulate emissions when compared to a comparable fuel composition without one or more polyether monohydroxy compounds.
Regarding claim 2, R in DALY coincides with R1 of the current claimed formula in claim 1, and may be hydrogen or a hydrocarbyl group of 1 to about 30 carbon atoms.  (ln 60-67 of column 3 and ln 1-18 of column 4)  
R1 in DALY coincides with R2, R3, and/or R4 and may be hydrogen or hydrocarbyl group of 1 to 5 carbon atoms.  
It is noted R2, R3, and R4 in the current clamed formula may be the same.  
X is an integer from about 4 to about 40 and coincides with m+n+o ranging from 10 to 40.  (ln 60-67 of column 3 and ln 1-18 of column 4)
Regarding claim 3, an example of an average molecular weight of a preferred polyether alcohol is about 900.  (ln 1-6 of column 6) 
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 4, R in DALY coincides with R1 of the current claimed formula in claim 1, and may be hydrogen or a hydrocarbyl group of 1 to about 30 carbon atoms.  (ln 60-67 of column 3 and ln 1-18 of column 4)
A prima facie case of obviousness exists wherein the claimed ranges overlap.  
Regarding claim 5, DALY teaches liquid fuels can contain nonhydrocarbonaceous materials including alcohols.  Oxygenated fuels that comprise up to 25% by weight of alcohols such as methanol and ethanol.  (ln 31-61 of column 4)
A prima facie case of obviousness exists wherein the claimed ranges overlap.  
Regarding claims 6 and 7, DALY teaches liquid fuels can contain nonhydrocarbonaceous materials including alcohols such as methanol and ethanol.  (ln 31-61 of column 4) 
             Regarding claim 8, the liquid fuels may comprise other additives that include demulsifiers.  (ln 25-36 of column 11)                                             Claim Rejections - 35 USC § 103
Claim(s) 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over DALY (U.S. 5873917) as applied to claims 1-8 above, and further in view of BURGESS et al. (USPGPUB 2013/0104826).
The above discussion of DALY is incorporated herein by reference.
Regarding claims 9 and 17, DALY teaches that the gasoline composition is for reducing intake valve deposits in regards to port fuel injected engines.  
BURGESS et al. teach gasoline compositions that are useful in direct engine and spark ignition gasoline engines.  (Para 18 of BURGESS et al.)
BURGESS et al. teach that carrier oils may be used in the gasoline compositions that include polyalkeneglycol monoethers with a formula that is substantially similar to the one taught in DALY and is currently claimed.
It would be obvious to one of ordinary skill in the art that the gasoline compositions taught in DALY may be used in direct injection gasoline engines.   
DALY teaches a major portion of gasoline fuel which is preferably at least 99% gasoline.  (ln 25-31 of column 4 of DALY)   
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claims 10 and 18, R in DALY coincides with R1 of the current claimed formula in claim 1, and may be hydrogen or a hydrocarbyl group of 1 to about 30 carbon atoms.  (ln 60-67 of column 3 and ln 1-18 of column 4 of DALY)  
R1 in DALY coincides with R2, R3, and/or R4 and may be hydrogen or hydrocarbyl group of 1 to 5 carbon atoms.  
It is noted R2, R3, and R4 in the current clamed formula may be the same.  
X is an integer from about 4 to about 40 and coincides with m+n+o ranging from 10 to 40.  (ln 60-67 of column 3 and ln 1-18 of column 4 of DALY)
Regarding claims 11 and 19, an example of an average molecular weight of a preferred polyether alcohol is about 900.  (ln 1-6 of column 6 of DALY) 
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 12 and 20, R in DALY coincides with R1 of the current claimed formula in claim 1, and may be hydrogen or a hydrocarbyl group of 1 to about 30 carbon atoms.  (ln 60-67 of column 3 and ln 1-18 of column 4 of DALY)
A prima facie case of obviousness exists wherein the claimed ranges overlap.  
Regarding claim 13, DALY teaches liquid fuels can contain nonhydrocarbonaceous materials including alcohols.  Oxygenated fuels that comprise up to 25% by weight of alcohols such as methanol and ethanol.  (ln 31-61 of column 4 of DALY).
A prima facie case of obviousness exists wherein the claimed ranges overlap.  
Regarding claims 14 and 15, DALY teaches liquid fuels can contain nonhydrocarbonaceous materials including alcohols such as methanol and ethanol.  (ln 31-61 of column 4 of DALY) 
Regarding claim 16, the liquid fuels may comprise other additives that include demulsifiers.  (ln 25-36 of column 11 of DALY)
Response to Arguments
Applicant’s amendments to clarify what compounds are present in 0-1 wppm, filed 09/14/2022 have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DALY or DALY in view of BURGESS et al. 
DALY teaches a gasoline composition that comprises a major amount of gasoline and about 50 to about 800 ppm of polyether alcohol.
BURGESS et al. teach that gasoline compositions comprising polypropylene glycol monoether compounds may be used in direct injection gasoline fuels.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DEROSA (US-6835217-B1) teaches gasoline compositions that comprises polyether alcohols.
DESSAUER (US-6280486-B1) et al. teach fuel/water emulsions that comprise insoluble emulsifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771